Order entered March 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01300-CR

                         CHARLES EDWARD SIELOFF, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F10-35795

                                           ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on March 3, 2015, is ORDERED filed as of the date of this order.


       The State’s motion to present oral argument is GRANTED, and counsel for the State is

directed to appear at oral argument on April 15, 2015 at 9:00 a.m.


                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE